Title: To George Washington from Charles Pettit, 21 February 1780
From: Pettit, Charles
To: Washington, George


          
            Sir
            Philadelphia 21st Feby 1780
          
          Since I had the honor to write to your Excellency respecting the Bills of Exchange I have sold them at the rate of thirty five dollars for one, and have received about half the consideration money; the residue is to be paid within 10 or 12 Days. The Treasury Board have reported to Congress a Warrant in my favour on the Treasury of Virginia for the Use of the Department, I have therefore appropriated the money I have received here to

the public Service and shall repay it at the Loan Office in Virginia out of that draught.
          While I am writing, you[r] Excellency’s Letter of the 19th is handed to me. The form of the Certificates shall be duly attended to. I have the honor to be with perfect respect Your Excellency’s most obedt and very huml. Servant
          
            C.P.
          
        